Title: From George Washington to Elbridge Gerry, 26 September 1777
From: Washington, George
To: Gerry, Elbridge

 

D. Sir
4 miles from Pots Grove [Pa.] Sept. 26th 1777.

I was this Morning favoured with your Letter of the 24th. When I wrote Congress, I was informed, that there were several Arms in Lancaster belonging to the public. These with their Accoutrements, I wished to be collected & put into the Hands of the Militia coming from Virginia; But I did not mean that any—the property of Individuals, should be taken, because I did not conceive myself authorized, nor do I at this time, to order such a measure. I don’t know how the Inhabitants would relish such an exercise of power. I rather think it would give great uneasiness. The Army is much distressed for Blankets & Shoes and I wish the most vigorous exertions could be pursued to make a collection, the speediest possible, where you are & in the Neighbourhood. I am satisfied, if proper steps were taken, many might be procured. I have been and am doing all I can to make a collection, But what will be obtained, will be totally inadequa⟨te⟩ to the Demand.
We are now in motion & advanci⟨ng⟩ to form a junction with Genl McDougal. I expect to be joined in a day or Two by Genl Foreman with Fourteen or Fifteen Hundred Jersey Militia. The Main body of the Enemy are also advancing towards Philadelphia and were below German Town from my last advices, which also mentioned, That a Thousand Infantry with about a Hundred Dragoons had filed off towards Chesnut Hill. I fear they are pushing for Bristol, after our Stores, which I am apprehensive are not entirely removed, though I gave Orders for it, the moment I heard they were there. I am Dr Sir Yr Most Obedt servt

Go: Washington

